



COURT OF APPEAL FOR ONTARIO

CITATION: Shahinjou (Re), 2016 ONCA 556

DATE: 20160711

DOCKET: C61347

Rouleau, Hourigan and Pardu JJ.A.

IN THE MATTER OF: Taimaz Shahinjou

AN APPEAL UNDER PART XX.1 OF THE
CODE

Erin Dann, for the appellant

Luke Schwalm, for the Attorney General of Ontario

Janice E. Blackburn, for the Waypoint Centre for Mental
    Health Care

Heard: July 7, 2016

On appeal from the disposition of the Ontario Review
    Board dated, October 6, 2015.

ENDORSEMENT

[1]

The appellant appeals from the Ontario Review Boards decision wherein
    it found that the appellant continued to pose a significant threat to the
    safety of the public and ordered his continued detention at the Waypoint Centre
    for Mental Health Care.

[2]

The appellant advances two grounds of appeal.

[3]

The first ground is that the Board failed to inquire into the hospitals
    failure to adequately assess the appellants diagnosis and to conduct
    additional psychological testing.

[4]

We would not give effect to this ground of appeal. This is not a case
    where there was a treatment impasse that would require such an inquiry. Over
    the course of the year preceding the hearing, there had been progress in coming
    to a more definitive diagnosis of the appellants condition. Further, in the
    three months prior to the hearing, his treating physician had noted greater
    cooperation from the appellant placing him in a better position to progress in
    his treatment. The treating physician had also outlined proposed testing and
    treatment changes which would be implemented in the month following the
    hearing.

[5]

The second ground of appeal is that the Board did not take into account
    all of the relevant factors and failed to impose the necessary and appropriate
    disposition. In the appellants submission, he should have been transferred to
    a facility in the Greater Toronto Area. The appellant has a very supportive
    family and moving to the Greater Toronto Area would bring him closer to his
    family. Further, the records showed that when the appellant had been housed in
    a less secure facility he had shown a greater willingness to participate in
    group programming than in Waypoint.

[6]

We see no basis to interfere with the Boards disposition. The evidence established
    that the appellant is a difficult patient to treat. He has committed assaults
    on co-patients and has threatened staff. The Board reasonably concluded that
    the most appropriate and necessary disposition was his continued detention at
    Waypoint and that the secure environment at Waypoint was necessary to control
    the appellants risk of harm to the public.

[7]

Accordingly, the appeal is dismissed.

Paul Rouleau J.A.

C.W. Hourigan J.A.

G. Pardu J.A.


